Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered April 29, 1991, convicting him of murder in the second degree (two counts), attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*645Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in admitting testimony concerning his alleged participation in prior uncharged crimes. However, this testimony was properly admitted, with limiting instructions from the court, to demonstrate the defendant’s motive and intent (see, People v Colon, 187 AD2d 445, 446; People v Hardwick, 140 AD2d 624).
In addition, the trial court’s supplemental instruction to the jury did not constructively amend the indictment in a manner that allowed a variation in the theory of the prosecution (see, People v Charles, 61 NY2d 321).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Lawrence, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.